[Cite as Ford Motor Credit Co. v. Agrawal, 2014-Ohio-920.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                       No. 96413



                   FORD MOTOR CREDIT COMPANY
                                                             PLAINTIFF-APPELLANT

                                                    vs.

                                  SUDESH AGRAWAL
                                                             DEFENDANT-APPELLEE




                                   JUDGMENT:
                             REVERSED AND REMANDED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                     Case No. CV-536588


        BEFORE:          Celebrezze, P.J., Jones, J., and E.A. Gallagher, J.

        RELEASED AND JOURNALIZED: March 13, 2014
ATTORNEYS FOR APPELLANT
Irene C. Keyse-Walker
Tucker Ellis, L.L.P.
950 Main Avenue
Suite 1100
Cleveland, Ohio 44113-7213
Brett K. Bacon
Gregory R. Farkas
Colleen C. Murnane
Frantz Ward, L.L.P.
127 Public Square
25th Floor
Cleveland, Ohio 44114-1999
Thomas M. Byrne
Stacey M. Mohr
Valerie S. Sanders
Sutherland Asbill & Brennan, L.L.P.
999 Peachtree Street, N.E.
Atlanta, Georgia 30309-3996
Loren L. Alikhan
Jonathan Hacker
O’Melveny & Myers, L.L.P.
1625 Eye Street, N.W.
Washington, D.C. 20008


ATTORNEYS FOR APPELLEE
Anand N. Misra
The Misra Law Firm, L.L.C.
3659 Green Road
Suite 100
Beachwood, Ohio 44122
Robert S. Belovich
9100 South Hills Boulevard
Suite 300
Broadview Heights, Ohio 44147
FRANK D. CELEBREZZE, JR., P.J.:

       {¶1} This cause is before us on remand from the Ohio Supreme Court for further

review of our decision released December 15, 2011.1

       {¶2} On review of appellant Ford Motor Credit Company’s proposition of law that

       [c]laims for breach of contract, fraud, and nondisclosure involving a
       standardized contract cannot be certified as a class action when
       individualized inquiries are necessary to determine (a) whether each
       claimant’s contract was actually violated or misrepresented, and (b) whether
       each claimant suffered economic harm as a result,

the Ohio Supreme Court reversed our decision based on their recent holding in Cullen v.

State Farm Mut. Auto Ins. Co., 137 Ohio St.3d 373, 2013-Ohio-4733, 999 N.E.2d 614.

       {¶3} We therefore reverse the judgment of the trial court granting class

certification and remand this cause to the trial court for further proceedings in accordance

with the holding in Cullen.

       {¶4} Judgment reversed and remanded.

       It is ordered that appellant recover of said appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




           Ford Motor Credit Co. v. Sudesh Agrawal, 8th Dist. Cuyahoga No. 96413, 2011-Ohio-6474.
       1
FRANK D. CELEBREZZE, JR., PRESIDING JUDGE

LARRY A. JONES, SR., J., and
EILEEN A. GALLAGHER, J., CONCUR